Appeal Dismissed and Memorandum Opinion filed December 14, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00523-CV

                           BARMY, L.L.C., Appellant

                                        V.
                            ALDINE I.S.D., Appellee

                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-14459

                         MEMORANDUM OPINION


      The trial court clerk informed this court that the final judgment signed June
17, 2021, was set aside and a new trial granted. Accordingly, there is no final
judgment, and we lack jurisdiction over this appeal. On October 20, 2021,
notification was transmitted to the parties of this court’s intention to dismiss the
appeal for want of jurisdiction unless appellant filed a response demonstrating
grounds for continuing the appeal on or before November 10, 2021. See Tex. R.
App. P. 42.3(a). Appellant filed no response.

      We dismiss the appeal.



                                      PER CURIAM



Panel consists of Justices Jewell, Bourliot, and Poissant.




                                          2